DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.
 
Response to Amendment
The amendment filed 29 March 2021 has been entered. Claims 1-4, 6-8, 10, 12-17, and 19-21 remain pending in the application. Claims 5, 9, 11, and 18 remain canceled from consideration.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent Publication 2013/0193360) in view of Kubota (U.S. Patent 3,917,221).
Regarding claim 1, Zhou discloses a valve trim apparatus 19 for use with a fluid valve 10 comprising:
a cage 20/18 positioned in a fluid flow passageway (from 14-16) of a valve body 12, the cage including a primary valve seat 18 and a secondary valve seat (at 40c);
a valve plug 22 slidably positioned within the cage, the valve plug including a primary sealing surface (at 22b) to sealingly engage the primary valve seat and a secondary sealing surface (top portion of 22 blocking apertures 70 in FIG. 1) to sealingly engage the secondary valve seat, the primary sealing surface adjacent to a first end of the valve plug (bottom in FIG. 1 orientation) and the secondary sealing surface spaced away from the primary sealing surface along a first longitudinal axis (axis A) of the valve plug toward a second end of the valve plug (top in FIG. 1 orientation), the valve plug having a first portion (from the bottom of the plug to the middle of notch 174) extending from the primary sealing 
a spiral relief channel 70 defining a plurality of relief passages (“The apertures 70 may be holes, slots, shaped holes, or any other suitable apertures” Paragraph 27) fluidly coupled to a plurality of apertures positioned between the inner surface of the cage and an outer surface of the cage (FIG. 1, 2; Paragraph 25-31). 
Zhou is silent regarding the apertures including a first pressure staged passage fluidly coupled to a second pressure staged passage, a first relief passage adjacent to the first pressure staged passage and a second relief passage adjacent to the second pressure staged passage, the first relief passage and the first pressure staged passage positioned along a second longitudinal axis, the second relief passage and the second pressure staged passage positioned along a third longitudinal axis parallel to the second longitudinal axis, the second longitudinal axis and the third longitudinal axis perpendicular to a fourth longitudinal axis extending along an opening of a body of the cage supporting the valve plug.
However, Kubota teaches a valve trim apparatus 15 for use with a fluid valve (FIG. 1) comprising: a plurality of relief passages (as seen in FIG. 2) coupled to a plurality of apertures 23d positioned between the inner surface of the cage (left side of cage 15 in FIG. 2) and an outer surface of the cage (right side of cage 15 in FIG. 2), the apertures including a first pressure staged passage 24d fluidly 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by making the apertures including a first pressure staged passage fluidly coupled to a second pressure staged passage, a first relief passage adjacent to the first pressure staged passage and a second relief passage adjacent to the second pressure staged passage, the first relief passage and the first pressure staged passage positioned along a second longitudinal axis, the second relief passage and the second pressure staged passage positioned along a third longitudinal axis parallel to the second longitudinal axis, the second longitudinal axis and the third longitudinal axis perpendicular to a fourth longitudinal axis extending along an opening of a body of the cage supporting the valve plug, as taught by Kubota, for the purpose of reducing noise and cavitation within the system while maintaining a small cage profile.
Regarding claim 2, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Zhou further discloses the first portion of the valve plug (at 36) is substantially parallel to the inner surface of the cage (at 38) to provide a uniform restricted flow throughout the first portion of the valve plug (FIG. 1, 2; Paragraph 27).

Zhou further discloses the second portion of the valve plug includes a varying radius (created by 174) to form a curved profile of the recovery plenum (FIG. 1, 2).
Regarding claim 4, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Zhou further discloses the primary valve seat is a ramped surface (as seen in FIG. 1, 2) defined by an angled transition between a first dimension of the inner surface of the cage (FIG. 2 where reference numeral 23 is pointing) and a second dimension of the inner surface of the cage (FIG. 2 where reference numeral 34 is pointing), wherein the second dimension is greater than the first dimension (as seen in FIG. 2) (FIG. 2).
Regarding claim 6, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Zhou/Kubota further teaches the plurality of relief passages are fluidly coupled to openings (at Kubota 24d) of the apertures to reduce pressure throttling, wherein a first diameter of the relief passages (diameter of Kubota 23d) is greater than a second diameter of the openings (Kubota FIG. 1,2).
Regarding claim 7, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Zhou further discloses the cage includes a dead band area (the area between the vertically lowest aperture 70 and the bottom surface of plug 22 above notch 184) extending from the second portion to a first row of apertures of the cage to allow the second sealing surface to disengage from the secondary valve seat (when the plug is moved above the lowest aperture 70) to minimize a pressure drop in a fluid before the fluid enters the first row of apertures (FIG. 1, 2).

a cage 20/18 positioned in a fluid flow passageway (from 14-16) of a valve body 12, the cage including a primary valve seat 18 and a secondary valve seat (at 40c);
a valve plug 22 movably coupled relative to the cage, the valve plug including a primary sealing surface (at 22b) to sealingly engage the primary valve seat and a secondary sealing surface (top portion of 22 blocking apertures 70 in FIG. 1) to sealingly engage the secondary valve seat, the primary sealing surface adjacent to a first end of the valve plug (bottom in FIG. 1 orientation) and the secondary sealing surface spaced away from the primary sealing surface, the valve plug having a first portion (from the bottom of the plug to the middle of notch 174) extending from the primary sealing surface toward the secondary sealing surface, the first portion sized to reduce a velocity of a fluid when the valve plug moves between a closed position (FIG. 1) and an open position (FIG. 2), the valve plug having a second portion (from the middle of notch 174 to the top of the plug) extending from the first portion to the secondary sealing surface, the second portion sized to receive the fluid from the first portion and increase a pressure of the fluid, wherein a first diameter of the first portion is less than a second diameter of the second portion (the diameter of the bottom of the plug is smaller than the diameter of the top of the plug), an inner surface of the cage and first portion forming a flow restricted passage (32 as seen in FIG. 2) sized to provide a gap (164/174) between an outer surface of the valve plug and the inner surface of the cage when the valve plug is in the closed position; and
a spiral relief channel 70 defining a plurality of relief passages (“The apertures 70 may be holes, slots, shaped holes, or any other suitable apertures” Paragraph 27) fluidly coupled to a plurality of apertures positioned between the inner surface of the cage and an outer surface of the cage (FIG. 1, 2; Paragraph 25-31). 

However, Kubota teaches a valve trim apparatus 15 for use with a fluid valve (FIG. 1) comprising: a plurality of relief passages (as seen in FIG. 2) coupled to a plurality of apertures 23d positioned between the inner surface of the cage (left side of cage 15 in FIG. 2) and an outer surface of the cage (right side of cage 15 in FIG. 2), the apertures including a first pressure staged passage 24d fluidly coupled to a second pressure staged passage 24b, a first relief passage 23c adjacent to the first pressure staged passage and a second relief passage 23a adjacent to the second pressure staged passage, the first relief passage and the first pressure staged passage positioned along a first longitudinal axis (bisecting 24d horizontally), the second relief passage and the second pressure staged passage positioned along a second longitudinal axis (bisecting 24b horizontally) parallel to the first longitudinal axis, the first longitudinal axis and the second longitudinal axis perpendicular to a third longitudinal axis (bisecting stem 22) extending along an opening of a body of the cage supporting the valve plug (FIG. 1, 2; Col. 2 line 22-Col. 3 line 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by making the apertures including a first pressure staged passage fluidly coupled to a second pressure staged passage, a first relief passage adjacent to the first pressure staged passage and a second relief passage adjacent to the second pressure staged passage, the first relief passage and the first pressure staged passage positioned along a first longitudinal axis, the second relief passage and the 
Regarding claim 10, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 8.
Zhou further discloses the second portion of the valve plug includes a varying radius (created by 174) (FIG. 1, 2).
Regarding claim 12, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 8.
Zhou/Kubota further teaches the plurality of relief passages are fluidly coupled to openings (at Kubota 24d) of the apertures, wherein a first diameter of the relief passages (diameter of Kubota 23d) is greater than a second diameter of the openings (Kubota FIG. 1,2).
Regarding claim 13, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 8.
Zhou further discloses the cage further includes a plurality of ribs 360/362 extending inward relative to the cage to provide an interface between the cage and the valve plug to restrict fluid from flowing beyond a position of the valve plug (FIG. 1, 2).
Regarding claim 14, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 8.
Zhou further discloses the cage includes a dead band area (the area between the vertically lowest aperture 70 and the bottom surface of plug 22 above notch 184) extending from the second 
Regarding claim 15, Zhou discloses a valve trim apparatus 19 for use with a fluid valve 10 comprising:
a cage 20/18 positioned in a fluid flow passageway (from 14-16) of a valve body 12;
a valve plug 22 slidably positioned within the cage to modulate fluid flow through the fluid flow passageway by moving between a closed position (FIG. 1) and an open position (FIG. 2) relative to the cage, the valve plug having a first portion (from the bottom of the plug to the middle of notch 174) extending from a first end of the valve plug (bottom in the orientation of FIG. 1) toward a second end of the valve plug (top in FIG. 1 orientation) opposite the first end to form a flow restricted passage (32 as seen in FIG. 2) between an inner surface of the cage and the first portion, the valve plug having a second portion (from the middle of notch 174 to the top of the plug) extending from the first portion toward the second end of the valve plug to form a recovery plenum (created by notches 174a and 174b) between the second portion and the inner surface of the cage, the recovery plenum positioned adjacent a gap (164/174) between an outer surface of the valve plug and the inner surface of the cage, wherein a first diameter of the first portion is less than a second diameter of the second portion (the diameter of the bottom of the plug is smaller than the diameter of the top of the plug); and
a spiral relief channel 70 defining a plurality of relief passages (“The apertures 70 may be holes, slots, shaped holes, or any other suitable apertures” Paragraph 27) fluidly coupled to a plurality of apertures positioned between the inner surface of the cage and an outer surface of the cage (FIG. 1, 2; Paragraph 25-31).
Zhou is silent regarding the apertures including a first pressure staged passage fluidly coupled to a second pressure staged passage, a first relief passage adjacent to the first pressure staged passage and a second relief passage adjacent to the second pressure staged passage, the first relief passage and the 
However, Kubota teaches a valve trim apparatus 15 for use with a fluid valve (FIG. 1) comprising: a plurality of relief passages (as seen in FIG. 2) coupled to a plurality of apertures 23d positioned between the inner surface of the cage (left side of cage 15 in FIG. 2) and an outer surface of the cage (right side of cage 15 in FIG. 2), the apertures including a first pressure staged passage 24d fluidly coupled to a second pressure staged passage 24b, a first relief passage 23c adjacent to the first pressure staged passage and a second relief passage 23a adjacent to the second pressure staged passage, the first relief passage and the first pressure staged passage positioned along a first longitudinal axis (bisecting 24d horizontally), the second relief passage and the second pressure staged passage positioned along a second longitudinal axis (bisecting 24b horizontally) parallel to the first longitudinal axis, the first longitudinal axis and the second longitudinal axis perpendicular to a third longitudinal axis (bisecting stem 22) extending along an opening of a body of the cage supporting the valve plug (FIG. 1, 2; Col. 2 line 22-Col. 3 line 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by making the apertures including a first pressure staged passage fluidly coupled to a second pressure staged passage, a first relief passage adjacent to the first pressure staged passage and a second relief passage adjacent to the second pressure staged passage, the first relief passage and the first pressure staged passage positioned along a first longitudinal axis, the second relief passage and the second pressure staged passage positioned along a second longitudinal axis parallel to the first longitudinal axis, the first longitudinal axis and the second longitudinal axis perpendicular to a third longitudinal axis extending along an opening of a body of the cage supporting the valve plug, as taught 
Regarding claim 16, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 15.
Zhou further discloses the first portion of the valve plug (at 36) is substantially parallel to the inner surface of the cage (at 38) to provide a uniform restricted flow throughout the first portion of the valve plug (FIG. 1, 2; Paragraph 27).
Regarding claim 17, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 15.
Zhou further discloses the second portion of the valve plug includes a varying radius (created by 174) to create a curved profile (FIG. 1, 2).
Regarding claim 19, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 15.
Zhou/Kubota further teaches the plurality of relief passages are fluidly coupled to openings (at Kubota 24d) of the apertures to reduce pressure throttling, wherein a first diameter of the relief passages (diameter of Kubota 23d) is greater than a second diameter of the openings (Kubota FIG. 1,2).
Regarding claim 20, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 15.
Zhou further discloses the cage includes a dead band area (the area between the vertically lowest aperture 70 and the bottom surface of plug 22 above notch 184) extending from the second portion to a first row of apertures of the cage to minimize a pressure drop in a fluid before the fluid enters the first row of apertures (FIG. 1, 2).
Regarding claim 21, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
 the first pressure staged passage and the second pressure staged passage are connected via a throat (Kubota 24c), the throat forming a narrowed portion (the orifices 24 are narrower than the holes 23, thus providing a narrowed portion when compared to the holes 23) of the fluid passageway (Kubota FIG. 2).

Response to Arguments
Applicant’s arguments, see pages 10-13 of applicant’s response, filed 22 February 2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103 as being unpatentable over Ristau in view of Borg have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Zhou in view of Kubota.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753